Pratt, J.—[Concurring.]
I concur in the opinion of Justice Cullen, hut as the point is made that the Oyer and Terminer is the only court that can grant a new trial in this case, on the ground that the- evidence is insufficient to sustain a conviction of murder in the first degree, it is proper to make a few suggestions upon that subject.
Prior to the adoption of the new Code of Criminal Procedure, it may be conceded that there was no power, either in the Oyer and Terminer or the General Term of the Supreme Court, to grant a new trial upon the merits.
By section 465 of the Code of Criminal Procedure (par. 6), the court in which the trial is had has power to grant a new trial, when the verdict is contrary to law, Or clearly against evidence.”
It is claimed from this that the court only in which the trial was had has power to grant anew trial upon the grounds stated.
The answer to this proposition is made plain by referring to the other provisions of the Code, relating to the review of criminal trials.
Section 485 provides for the form and contents of the judgment roll. Par. 6 says that the roll shall contain, among other matters, “ a copy of the minutes of any proceedings upon a motion either for a new trial or in arrest of judgment.”
By section 517, “ An appeal to the Supreme Court may be taken by the defendant from the judgment on a conviction after indictment, and upon the appeal. Any actual decision of the court in an intermediate order or proceeding forming a part of the judgment roll, as prescribed by section 485, may be reviewed.”
It thus seems clear that, inasmuch as a motion may be made for a new trial, in the court in which the trial is had, upon the ground that the verdict is contrary to law, or against the weight of evidence, and such motion and decision therein being an intermediate order or proceeding forming a part of the judgment roll, it may be reviewed by the General Term, in like manner as a bill of exceptions.
If these views satisfactorily answer the question of power the only remaining point to be considered is, whether the verdict was contrary to law, and against the weight of evidence. *417It seems to me that the opinion of Mr. Justice Otjllen fairly disposes of that question.
Judgment reversed, and,new trial ordered.
Barnard, P. J., dissented.
Note.—An appeal was taken by the people to the Court of Appeals from this judgment of reversal.
The Court of Appeals, June 14, 1883, dismissed the appeal, holding (orally) that that court will not review an appeal from a decision of the General Term of the Supreme Court in a criminal case, unless it is certified by that court that the case was decided on questions of law only. See People v. Hovey, 1 N. Y. Crim. Rep. 283; People v. Boas, Id. 287.